﻿I should like to congratulate Ambassador von Wechmar on his election as President of the thirty-fifth session of the General Assembly. My country considers him eminently qualified for the post and we are confident his presidency will be carried out with distinction. My delegation pledges full co-operation with his presidency. His election is an added honour to his country, with which Malaysia has close and abiding relations.
267.	I also wish to pay a special tribute to his predecessor, Mr. Salim Ahmed Salim of the United Republic of Tanzania, who so ably guided the thirty-fourth session, two emergency special sessions and the recently concluded special session on economic matters.
268.	May I also take this opportunity to congratulate Saint Vincent and the Grenadines on its membership in the United Nations. Malaysia wishes to assure that country of its full co-operation and of its friendship.
269.	Before I proceed further, I should like on behalf of Malaysia to join the international community in a common appeal for a cessation of hostilities between Iran and Iraq. We welcome the initiative of the Secretary-General and of the Security Council in urging an end to the fighting. We support the efforts of the Islamic Conference in sending a goodwill mission to Iran and Iraq. The conflict between Iran and Iraq can destabilize further the already serious situation in the Middle East with consequences that may threaten world peace. We sincerely hope that, whatever the issues between the two countries, urgent efforts will be made to negotiate a peaceful solution to the conflict.
270.	This is again the occasion for us to declare our enduring commitment to the principles of international peace, security and co-operation. But even as we do so, as we must, it is with disquiet and anxiety that we realize that all our combined protestations have not advanced our search for a better world. The signs are not propitious at all. We have not moved forward. We may well have taken a slide backwards instead.
271.	I am not being alarmist but the deterioration of the international situation due to increasing tension and rivalry between the major Powers, characterized by a tendency to use force in the pursuit of objectives, has taken on a very dangerous edge. The arms race which we are committed to reduce has been accelerated further, providing an inauspicious and grim start to the second Disarmament Decade. To exacerbate the situation, there is serious paralysis over the restructuring of the international economic order. The perspective of the South towards the North is becoming one of distrust. With zero growth and burgeoning poverty, the small and weak regard the established structures as far from friendly.
272.	The earlier hope that the spirit of genuine detente, which brought about relaxation of tension and increased co-operation in Europe, would spread to other parts of the world has been dissipated. In the pursuit of national and strategic advantages, the major Powers have not hesitated to intervene directly in the internal affairs of another State, as events in Afghanistan have demonstrated. And if a major Power decides its interests could be advanced by supporting the regional ambitions of a State, then such support is readily rendered.
273.	These are the aspects of major-Power rivalry that are holding the world to ransom now. The incredulous thing is that each action is carried out in the name of fostering and safeguarding peace and security when the contrary is the case. And the spiral grows. And action by a major Power invites corresponding action by another. Soviet military intervention in Afghanistan resulted in the United States withholding ratification of the SALT II agreement and increased military activity in the Indian Ocean and the Gulf area. Vietnamese intervention in Kampuchea resulted in Chinese troops moving across the Vietnamese border.
274.	Malaysia condemns these actions. The major Powers must show more responsibility. Malaysia rejects the thesis that the interests of major Powers transcend national boundaries and that the fate of independent countries must pivot on the derivatives of major-Power actions. Acceptance of, or even acquiescence in, that would put us all back to the cold war of a bipolar world and would rob us of our precious gains of independent action and the right to progress unthreatened and unimpeded. Together with the countries of the third world and within the non-aligned movement, countries like Malaysia have been able to determine perimeters of action, singly and collectively, that have won for us a climate of stability and co-operation that has in turn contributed to international stability and progress. We are determined that these areas of positive action that we have gained shall not be whittled away as casualties of the interaction of major-Power politics. Malaysia therefore calls for serious stock-taking on the part of the major Powers. We do not expect them to be the policemen of the world. What we demand is the consciousness of their responsibilities and the exercise of restraint and co-operation in international relations. The trend towards using force as an instrument of policy must be arrested. There is no credible rationale that any country can provide for direct or indirect military intervention in the affairs of independent and sovereign nations.
275.	In the present environment of such instability many problems remain unresolved. As we enter the second disarmament Decade, the prospects of a hopeful, if not a final solution to the problem of building a world free from any awesome threat of mass destruction appear remote and elusive.
276.	The qualitative and quantitative development of nuclear and other weapons of mass destruction is escalating as the major Powers vie with one another for military supremacy. The vast sums of money and scarce resources spent in the process are as staggering as they are alarming. If only a fraction of the estimated $400 billion spent annually by countries on military forces and armaments were to be channelled towards badly needed development projects, the benefits to mankind could be considerable.
277.	Despite demands by the international community for a total and comprehensive test-ban treaty, nuclear testing continues unabated. In addition to that, more countries are developing or acquiring nuclear weapons. This dangerous trend goes against the spirit and objectives of the Treaty on the Non-Proliferation of Nuclear Weapons. My delegation cannot but view this with concern. It will only complicate the efforts of the United Nations to create a climate of confidence in which disarmament can proceed. The time for us to act is long overdue, but act we must if we are to avoid nuclear destruction.
278.	I wish to join other heads of delegations that have addressed this Assembly in calling on all the nuclear Powers to work in earnest towards the realization of a comprehensive test-ban agreement which would represent the first step towards nuclear disarmament and a halt in the trend towards nuclear proliferation.
279.	The Middle East conflict seethes in its intensity. Israel continues to defy the world, violating established principles and scorning United Nations resolutions at will. Jerusalem has been declared the capital of Israel, which is the most patent example of international irresponsibility in modern times, a direct challenge to the world, an action of extreme folly and an affront to Moslems all over the world. The people of Palestine are still being denied their inalienable rights to sovereignty and independence, which adds to the shameful catalogue of injustices being perpetrated in the Middle East. Malaysia calls on those countries which support and sustain Israel to desist from doing so and to join in the universal condemnation of Israeli actions. Together with other countries, especially those in the non-aligned movement and the Islamic Conference, Malaysia demands that Israel heed the injunctions of this world body. To continue with its irresponsible actions is to put at risk the future of Israel itself.
280.	I should like, on this occasion, once again to reiterate Malaysia's full support of the people of Palestine in its struggle to exercise its inalienable rights as recognized by the United Nations: the right to return to its homeland, the right to self-determination and the right to national independence. We assure the PLO, the legitimate representative of the Palestinian people, of our unflinching support for their cause.
281.	In Asia, Afghanistan and Kampuchea stand out as examples of areas where, again, accepted international principles have been flouted, and the way opened to the exercise of military might and power imperatives. I must repeat here that no country, on any pretext whatever, can intervene in the affairs of another. In the case of Kampuchea, it has been argued that the Pol Pot regime had committed serious excesses. We are all agreed on this. Malaysia has condemned the killings and other atrocities of that regime, but this does not give any country the right to march into Kampuchea, remove a legitimate Government and install a puppet regime. A solution to the Kampuchean conflict must be found urgently, in accordance with General Assembly resolution 34/22 which was adopted overwhelmingly by the Assembly last year.
282.	Malaysia, in conjunction with its partners in ASEAN, is prepared to co-operate with all parties concerned to find a political settlement of the Kampuchean conflict and to restore to that country its sovereignty and territorial integrity within the framework of the General Assembly resolution. We urge the Secretary-General to convene an international conference open to participation by all parties concerned to negotiate a comprehensive settlement of the conflict. I wish to stress that the essential point is to put an end to the foreign military occupation of Kampuchea and to ensure that a sovereign and independent Kampuchea will not be a threat to any of its neighbours. It is only on this basis that the seeds of future intervention and interference in the internal affairs of that country, either by regional or extra-regional Powers, will be removed and that South-East Asian countries can together determine factors of peace and security as envisaged in the concept of that region as a zone of peace, advocated by the ASEAN countries.
283.	Afghanistan affords a parallel with Kampuchea. The common denominator of military intervention threatens to embroil both regions of Asia, affecting stability and order. Malaysia has deplored Soviet actions in Afghanistan and I reiterate the call here for an immediate withdrawal of all foreign forces in order to enable the people of Afghanistan to decide their own future, free from interference and coercion.
284.	Events in Kampuchea and Afghanistan pose a grave challenge to the United Nations. This challenge must be faced if we are to maintain the strength and credibility of the Organization as the guardian of international peace and security. To meet this challenge it is incumbent upon the General Assembly to agree on measures to secure full compliance with the provisions of the Declaration on the Strengthening of International Security. Such measures must leave no room for doubt as to what constitutes intervention and what constitutes co-operation. They must not allow countries to twist aggression into co-operation or intervention into assistance. My delegation pledges its full co-operation to ensure the implementation of such measures.
285.	South Africa, like Israel, continues with impunity to violate United Nations injunctions. Apartheid debases human dignity. It calls in question not only the legitimacy of the white minority Government of South Africa, but also the basic values and ethical mores sustaining that Government. The actions of South Africa in resisting United Nations action in Namibia are equally deplorable. Malaysia reiterates its full support for the struggle of the people of South Africa for equality and justice and condemns South African actions in Namibia. South Africa should learn from the developments in Zimbabwe, a country that has written a new and positive chapter in the struggle of colonial peoples for freedom and independence. In all its aspects, Zimbabwe's is a remarkable victory which enriches the human spirit and underscores the wisdom of collective negotiation.
286.	I have dwelt at some length on the political situation facing us today. We are no less confronted by the world economic situation, and it is in no better shape.
287.	Mass poverty, non-renewable natural resources, unpredictable food supplies, erratic monetary exchange regimes and world-wide inflation are some of the sorry aspects of the world economic scene. It was with the intention of collectively redressing some or all of these problems that we accepted the goal of working towards a New International Economic Order. The eleventh special session of the General Assembly, on international economic cooperation for development, was expressly intended to launch the global round of negotiations. Yet, sadly, what transpired falls far short of both our long-term goals and our immediate needs. Depending on one's position, either in the North or the South, one will take a stand in the continuing debate on what went wrong. But some truths are undeniable. The world cannot continue divided and organized into the rich and the poor, with no serious and continuing attempts to redress the situation. There can be no future, only chaos, in continuing to deny the imperative of negotiating and compromising with the aim of transforming and restructuring the international economy.
288.	What is required is removal of obstacles to the goal that we already agree to. Resistance to restructuring and adapting to change, as evidenced by protectionism and obstructionism, clearly reflects a lack of political will or an unwillingness to broaden that will. It will only be on this basis that we can, as a community, work out lasting solutions to all the interrelated problems of growth, inflation, unemployment and monetary stability. The successful conclusion of the negotiations on a Common Fund under the Integrated Programme for Commodities is a significant landmark manifesting the presence of political will and international co-operation in both developing and developed countries.
289.	Malaysia urges that the same spirit be maintained in the long and arduous tasks ahead. While these negotiations and issues are complex, and while there are no short cuts, those facts in themselves cannot be made reasons allowing for delays which clearly appear to arise from narrow national interests. Malaysia believes that national interests can best be served in a healthy environment of international interdependence. We therefore urge that determined and positive negotiations be resumed to bring about a convergence of the views held by the countries of the North and the South. We should all draw hope from the recent developments at the Third United Nations Conference on the Law of the Sea, when a multiplicity of views and interests were reconciled, which promises well for future co-operation.
290.	I should like now to turn to a subject of special concern to Malaysia and which warrants the urgent consideration of all countries. I am referring to the problem of illicit drugs and drug abuse. Malaysia brought this matter up at the sixth special session of the Commission on Narcotic Drugs, held at Vienna from 11 to 20 February this year. The Prime Minister of Malaysia, in turn, further underlined the seriousness of the problem at the meeting of the heads of Government of the Asian and Pacific States members of the Commonwealth, held at New Delhi in early September.
291.	To date, international understanding has generally regarded drug abuse as a social problem and taken a humanitarian approach, as reflected in the deliberations of the Economic and Social Council and other related bodies. Permit me to say that such an approach is hardly adequate. There are no hopeful signs to indicate that we have been successful in containing, much less eliminating, this problem. On the contrary, illicit trafficking in drugs and drug abuse have mounted and spread. It is now timely for us to recognize illicit drugs and drug abuse as issues which must be confronted by us with utter seriousness and commitment, individually as Governments or collectively under the aegis of the United Nations.
292.	It has been recognized that illicit drugs ravage the social fabric, debilitate the mind and spirit of people and corrode the values of individuals. While that is undeniable, it must be further recognized that drug abuse on a pervasive scale threatens and undermines the stability, resilience and national integrity of countries. In the hands of international syndicates and vested groups, illicit drugs and trafficking in them are sinister weapons that can pose serious security problems in some countries. There is a clear link between drug trafficking and other types of organized crime on an international scale, such as the illegal trafficking in firearms. In this context it is no longer just a question of social foundations being undermined, but of nations themselves, already weakened by various other problems, buckling and going under Malaysia would like the international community to be clearly aware of this new dimension. Until the consequences of drug abuse are seen in this context, our actions will be neither corrective nor adequate: they can at best be only rehabilitative.
293.	Malaysia is prepared to contribute to initiatives in the international context to bring about effective actions towards reducing, if not eliminating the problems of drug abuse. We appeal to all countries not only to exercise vigilance but to co-operate closely to rid us of this problem in the same manner as we set limits to nuclear weapons and outlaw poison gas and germ warfare. We should like also to underline the international responsibilities of countries on this matter. We urge the United Nations to re-examine the magnitude of this problem, including that of drug abuse having a bearing on the security of nations, so that an effective framework of action, which can be endorsed by all countries as part of their international obligation, can be instituted urgently. We are calling here not only for common awareness but also for common strategy and purpose.
294.	We are, without exaggeration, being buffeted by problems and issues on all fronts. Each aspect borders on the other and they are mutually reinforcing. Every issue is fundamental. This is the time to come to terms with our pledges to secure a better world that will endure, that will not throw us back to the dark ages of conflict and mutual destruction.
